Citation Nr: 1031419	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-36 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for seizures and memory loss 
due to head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his spouse, and S.H.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in July 2010.  A copy of the 
hearing transcript is associated with the claims folder.

The Veteran also submitted additional evidence after his hearing.  
The evidence was received at the Board in July 2010.  The Veteran 
included a waiver of consideration of the evidence by the agency 
of original jurisdiction.  Accordingly, the Board will consider 
the evidence in its appellate review.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) was as a 
heavy weapons infantryman.  He was parachute qualified and was 
assigned to an airborne unit during his active service.

2.  The Veteran currently suffers from seizures and memory loss 
and there is a reasonable basis for attributing such disabilities 
to head injuries that happened during his active service.




CONCLUSION OF LAW

The Veteran has seizures and memory loss due to head injury 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain chronic 
diseases, including epilepsies, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court), lay observation is 
competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran served on active duty from July 1953 to July 1956.  
His DD 214 reflects that his MOS was as a heavy weapons 
infantryman.  The Veteran also earned his parachute badge through 
the completion of basic airborne school.  

The Veteran submitted his claim for VA disability compensation 
benefits in March 2007.  The RO attempted to obtain the Veteran's 
service treatment records (STRs) but was informed by the National 
Personnel Records Center (NPRC) that the Veteran's records were 
likely destroyed in a fire that occurred at the NPRC in 1973.  
The only STR of record is a treatment entry for pharyngitis dated 
in November 1953.  However, the entry recorded the Veteran's unit 
as Company D, 503rd Airborne Infantry Regiment at Fort Campbell, 
Kentucky.

The Veteran is seeking service connection for a seizure disorder 
and memory loss as a result of head injuries he alleges occurred 
in service.  He submitted a statement with his claim wherein he 
detailed how he completed airborne school with several parachute 
jumps.  He related that he made additional jumps upon his return 
to his unit at Fort Campbell.  He said he hit his head on landing 
with one jump at Fort Campbell.  The Veteran said that he did go 
for a medical checkup.  He related a second incident when doing a 
training jump while wearing a plastic helmet liner.  He injured 
his head at that time and was checked.  He described the landing 
areas in Kentucky as rough, with hard dirt, and that he was 
frequently blown off into trees and brush on his landings.  
Finally, he said his doctors had told him his seizure disorder 
was most likely caused by a blow to the head and that his head 
injuries in service were the only such injuries he could recall.

The Veteran also submitted his own copy of a response for records 
from the NPRC that was dated in January 2007.  The letter 
informed the Veteran that his records were not available and 
likely destroyed in the fire at the NPRC.

Associated with the claims folder are treatment records from 
Harvard Family Physicians, with R. Mahaffey, M.D., as the 
Veteran's primary physician.  The records cover a period from 
February 1998 to April 2007.  There was an index of major 
diagnoses and surgical procedures that listed several findings 
dating back to September 1994 but no records associated with the 
listed findings were included.  None of the findings related to 
the issue on appeal.  The records show that the Veteran was 
evaluated for trigeminal neuralgia in 2001.  Included was a 
consultation by a neurologist, J. D. Hastings, M.D., dated in 
April 2001.  Dr. Hastings noted that the Veteran had been very 
healthy throughout his life with a hernia repair.  He also noted 
the Veteran was a former paratrooper but did not make any further 
comment on that fact.  Dr. Hastings further noted that the 
Veteran had experienced three episodes of neuralgia from the 
current time and dating back to 2000.  There was no mention of 
any head trauma in service.  The results of a magnetic resonance 
imaging (MRI) of the brain from April 2001 included findings of 
mild-to-moderate cortical atrophy, more pronounced in the left 
cerebral hemisphere and more than age appropriate.  Also noted 
was minimal demyelinating process, one lacunar infarct in the 
head of the right caudate nucleus.  The Veteran was noted to 
complain of short-term memory loss in an entry dated in July 
2002.  Additional complaints associated with memory loss were 
noted in 2005.

It is clear that the Veteran was referred to G. S. Connor, M.D., 
for a neurological evaluation as there are records from Dr. 
Connor included with the Harvard Physician records.  Records from 
Dr. Connor, for the period from May 2005 to February 2007, show 
that he initially evaluated the Veteran in May 2005 because of an 
episode of memory loss.  The Veteran's wife had taken him to an 
emergency room where an electroencephalogram (EEG) was done that 
showed mild irritability on the left side.  An MRI of the brain 
from that same time was interpreted to show mild cortical atrophy 
but no infarcts.  Dr. Connor noted a history of memory problems 
for several years.  The Veteran had also been treated for 
trigeminal neuralgia but said that had been gone for six or seven 
years.  The assessment was mild cognitive impairment at that 
time.  A second entry from September 2005 noted that the Veteran 
had further "spells."  Dr. Connor referred to the prior EEG and 
wondered if the results represented periodic complex partial 
seizures.  Medication changes were made to see if there would be 
a positive effect.

The Veteran was seen again in August 2006.  His wife reported 
that the Veteran had episodes on average of once a week where he 
would be confused, like during the transient global amnesia he 
had experienced.  Dr. Connor said the Veteran's symptoms again 
made him think that the EEG results represented partial seizures.  
The Veteran also had a recurrence of his trigeminal neuralgia.  
Later treatment entries note improvement in the Veteran's memory 
with adjustments of his medications.  The Veteran had a second 
EEG in September 2006.  The EEG was interpreted as abnormal with 
potentially epileptiform discharges in the left temporal region.  

Also associated with the record are statements from Dr. Connor, 
dated in February 2007 and July 2010.  In 2007, Dr. Connor said 
he had followed the Veteran for his seizure disorder since May 
2005.  He said the seizures appeared to be focal seizures 
emanating from the left side of the brain.  He said that many of 
these types of seizures were associated with previous head 
injury.  He noted that the Veteran reported concussions on a 
couple of occasions and in paratrooper training in service.  He 
opined that the head injuries could have been the source of the 
Veteran's seizure disorder.

In July 2010, Dr. Connor said the Veteran had no family history 
or other causes of seizures.  He said that "we" believe, as 
likely as not, that the Veteran's seizures are related to a head 
injury he suffered as a paratrooper in service.  He also said 
that he was seeing the Veteran for memory loss.  He said it was 
possible that the Veteran had Alzheimer's and this could not be 
excluded.  He also said that the Veteran's previous head injuries 
may have contributed to his dementia.  He said it was as likely 
as not that there was a contribution of the previous head 
injuries to the Veteran's memory problems.

Dr. Mahaffey also provided two statements in support of the 
Veteran's claim.  In February 2007 he said he was the Veteran's 
attending physician.  He noted the Veteran's military service, to 
include as a paratrooper, and that the Veteran suffered several 
head injuries during service.  He described the Veteran as having 
several episodes where two to three paratroopers collided 
together.  Dr. Mahaffey noted that the Veteran was seeing a 
neurologist.  He said it was the opinion of the neurologist, and 
himself, that the Veteran's seizures were related to injuries of 
the brain.  He added the only injuries that could be recalled 
were those received during service.  

In July 2010 Dr. Mahaffey said the Veteran suffered a head injury 
while serving as a paratrooper in the military.  He said the 
Veteran subsequently developed a seizure disorder and had 
developed dementia.  Dr. Mahaffey stated that it was as likely as 
not that the seizure disorder was directly related to the 
Veteran's head trauma in service.  

The Veteran, his spouse, and S.H. provided testimony at a hearing 
with the Decision Review Officer (DRO) in January 2009.  The 
Veteran described in detail one particular parachute jump where 
he wore only a plastic helmet liner.  He said that he struck his 
head on a rock when executing his roll as part of his landing.  
S.H. testified that Dr. Connor had told her the Veteran's 
seizures were related to his head injuries in service.  He 
explained that a "young" brain would fight off the injury but, 
as the brain got older, the effects of the injury would manifest 
themselves--in this case as seizures.  The Veteran testified 
regarding his post-service employment.  He said he did not recall 
any other head injury other than in service.  

The Veteran and his spouse testified at a video conference 
hearing in July 2010.  The Veteran's testimony was essentially 
the same as at his DRO hearing.  He described how he made a jump 
with only a plastic helmet liner.  He said he struck his head on 
a rock when making his landing from the jump.  He said that he 
had gone to sick call to be seen but all of his records were 
missing.  The Veteran's spouse testified about his having cluster 
headaches for a number of years (transcript p. 5).  However, she 
said he no longer had the headaches and had not had them for a 
number of years.  (Transcript p. 14).  The Veteran's spouse also 
testified that Dr. Connor had told the family about how a head 
injury in a young person could later lead to the development of a 
seizure disorder as the person got older.  The Veteran testified 
that he did receive some medical treatment from VA but it was not 
related to the issue on appeal.  

As noted the Veteran's STRs are missing from the NPRC and 
presumed destroyed because of the fire at that facility.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the STRs.  Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The 
Board is also under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 
Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Veteran was aware of the loss of his STRs as a result of his 
own efforts to obtain his records.  He was also notified of the 
lost records by VA by way of the November 2007 rating decision.

The evidence of record clearly establishes that the Veteran 
completed basic airborne school and earned his parachute badge.  
The evidence also shows that he was assigned to an airborne unit 
at Fort Campbell.  Thus, the Board must give due consideration to 
the places, types, and circumstances of this Veteran's military 
service.  See 38 U.S.C.A. § 1154(a) (West 2002).  In that regard, 
it is clear that the Veteran made multiple parachute jumps in 
service as part of his airborne training and it is reasonable to 
conclude he continued to make parachute jumps after completion of 
his basic airborne training.

As directed by the Court's decisions in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007), Charles v. Principi, 16 Vet. App. 
370, 374 (2002), and Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
the Veteran is competent to say that he experienced hard landings 
on some of his jumps to include striking his head at times.  
Moreover, it would not be inconsistent with the Veteran's service 
that he would strike his head at times while landing during a 
parachute jump.  Even if the Veteran's STRs were of record and 
there was no mention of a head injury, that fact would not be 
dispositive of the issue of whether the Veteran did strike his 
head as he claims.  See Buchanan v. Nicholson, 451 F.3d. 1331 
(Fed. Cir. 2006).  The Board notes that the Veteran was granted 
service connection for bilateral knee disabilities during the 
pendency of this appeal.  The disabilities were found to be 
directly attributable to the impact to his knees from his 
parachute jumps in service.  

The Veteran has presented medical opinions from two physicians 
that support his claim.  They refer to the head injuries in 
service, directly related to the Veteran's parachute jumps, as 
likely as not to be the cause of the Veteran's seizures.  
Dr. Connor noted in his July 2010 statement that there was no 
family history of seizures and no other cause for the Veteran's 
seizures.  

In view of the totality of the evidence, including the Veteran's 
credible accounts of striking his head during parachute landings, 
his service connection for knee disabilities directly attributed 
to the impact from parachute landings, the medical opinions from 
Dr. Connor and Dr. Mahaffey, and the absence of evidence of any 
other etiology for the Veteran's seizures or as the sole cause of 
his memory loss, the Board finds that it is at least as likely as 
not that in-service head injury resulted in seizures and memory 
loss.  Resolving reasonable doubt in the Veteran's favor, the 
Board concludes that service connection is warranted.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In making this determination, the Board has relied on the 
disorders identified by the Veteran's two physicians as being 
related to his service/head injuries in service-seizures and 
memory loss.  No other disorder has been identified by the two 
physicians in their opinions.  


ORDER

Entitlement to service connection for seizures and memory loss 
due to head injury is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


